Title: To George Washington from Timothy Pickering, 23 October 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Camp Octr 23. 1781.
                  
                  Agreeably to your Excellency’s orders on the 19th inst. to me, to take possession of the enemy’s public stores, pertaining to my department, I went to York myself with my storekeeper; and at the same time desired Colo. Dearborn to go to Glocester with an Assistant of the storekeeper for the purpose of receiving the stores.
                  At Glocester the dragoon horses with their accoutrements, and the waggon horses & waggons were delivered up that day, and the whole committed by Colo. Dearborn to militia guards.  The same evening the dragoon horses were driven out of Glocester & delivered to the care of the Duke de Lauzun’s legion; & by the inclosed certificate, & oath of Major Baytop, it appears that no exchanges were made between the receipt of those horses from the British & the delivery of them to the duke’s legion.
                  On the 20th I sent over the superintendant of the horse yard with a party of men, & a written order, to take charge of the cavalry horses.  But Coll Sheldon told my assistant (Mr Mix) that they should retain the horses till there was an order from your Excellency to deliver them up.  So the superintendant remained at Glocester.
                  During the 20th & 21st I had persons waiting at Glocester to receive every species of property pertaining to my department, with a party of men for fatigue & guards.  As soon as the prisoners left their tents on the 21st Mr Mix, applied to the officer of the French guard, & told him his orders & business but he refused to let him take a tent, unless he could produce an order from your Excellency, Count Rochambeau, or Genl Choisi.  The time would not admit of an application to either.  Night came on; & the tents were chiefly stolen.  In two hours the persons I had assigned for that service would have had them in store.  Early that morning I sent Mr Mix with a note to Head Quarters, mentioning the embarrassments given me by the French and militia guards; but your Excellency was gone to the Fleet.  Tho’ Mr Trumbull said you had previously written to Genl Choisi on the subject.
                  Colo. Dearborn informs me that a large proportion of the public stores thus lost (tents particularly) were taken away by the soldiers and women in the British hospitals; so that of 110 new tents returned in the 80th regiment, only four or five were left.  This information he recd from the quarter master to that regiment.  Some French soldiers were yesterday found there loading two boats with tents.  Colo. Dearborn coming probably prevented their completing their design: but in defiance of him they carried off what they had got.
                  The French have placed safeguards over the houses at Glocester where the British officers are quartered: so that no American officer on duty there can obtain any shelter, unless in the vilest hovels: I conceive it to be absolutely necessary that these, and the French guards over the stores, be removed, as well as the guards of militia; their places to be supplied, as far as shall be found necessary, by Continental troops.
                  I request to be favoured with your Excellency’s directions respecting the public stores & tents carried off by the people in the British Hospital.
                  Colo. Dearborn will present this & explain more circumstantially the proceedings at Glouster.  I have the honour to be with the greatest respect, Yr Excellencys most obedt servt 
                  
                     Tim. Pickering
                     Q.M.G.
                     
                  
               